Order entered January 3, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01078-CR

                                     ERIC ROSE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-55385-Y

                                            ORDER
       The Court GRANTS court reporter Sharon Hazlewood’s December 15, 2013 request for

an extension of time to file the corrected record. The Court received the corrected record on

December 30, 2013.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE